TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-09-00584-CR



                                 Danny Lee Yeakley, Appellant

                                                 v.

                                  The State of Texas, Appellee


      FROM THE DISTRICT COURT OF HAYS COUNTY, 22ND JUDICIAL DISTRICT
         NO. CR-08-493, HONORABLE WILLIAM HENRY, JUDGE PRESIDING



                            MEMORANDUM OPINION

PER CURIAM

               Appellant’s brief was due in this Court on February 19, 2010. On March 5, we

notified appellant’s counsel that appellant’s brief was overdue and that if we did not receive a

satisfactory response from counsel on or before March 15, 2010, a hearing before the district court

pursuant to Tex. R. App. P. 38.8(b) would be ordered. To date, appellant’s brief has not been filed,

nor have we received a response from counsel.

               We therefore abate the cause and remand it to the district court to hold a hearing in

accordance with rule 38.8 of the rules of appellate procedure. Tex. R. App. P. 38.8(b)(2), (3). The

district court shall hold a hearing immediately to determine whether appellant still wishes to

prosecute his appeal, whether appellant is indigent, and whether counsel has abandoned the appeal.

See id. If appellant desires to appeal and is indigent, the district court should make appropriate
orders to ensure that appellant is adequately represented on appeal. See id. Following the hearing,

the district court should order the appropriate supplementary clerk’s and reporter’s records to be

prepared and forwarded to this Court no later than May 17, 2010. See id.




Before Chief Justice Jones, Justices Pemberton and Waldrop

Abated

Filed: April 15, 2010

Do Not Publish




                                                2